DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 9/30/2020 has been entered. Claims 1-10 are 
presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (Ray et al. – 2014/01458768, herein after referred to as “Ray”) in view of Finkenzeller et al. (Finkenzeller et al. – 2019/0213460; herein after referred to as “Finkenzeller”).
Regarding claim 1, Ray discloses an ATM machine 10 having a card reader (Ray; figures 1, 16-17, par. 0003, 0005, 0157, 0158 – ATM machine 10, card reader 26, card reader slot 28 and bezel opening, RFID card, NFC chip, etc.).
The claim differs in calling for: 

a second circuit part having a second resonance frequency which is separated from the first resonance frequency; wherein the second circuit part comprises a second antenna and a light emitting element which is operated by electric power obtained by an induced current that is received by the second antenna. 
However, these claimed limitations are not new. Reference to Finkenzeller is cited as evidence showing the conventionality of using the different oscillating circuit to provide communication and energy to the LED (Finkenzeller; figures 1, 4-11, par. 0002, 0019, 0027 – RFID chip device, contactless card; first oscillating circuit includes LED 6 which is conductively connected to antenn10, second oscillating circuit 4 comprises RFID chip 8 and second antenna coil 12).
	In light of Finkenzeller, it would have been obvious before the effective filing date of the claimed invention to implement the oscillating circuits in 2 and 4 in the system as taught by Ray. The modification allows the antenna oscillators to provide power to the LED indicator light to draw attention or providing status information to the customer (Ray, par. 0103 – indicator light to provide visual indication to the customer), and also communicating information to the processor and other components of the ATM device. 
Regarding claim 2, see the discussions regarding claim 1 in view of Ray/Finkenzeller. Further, Finkenzeller discloses the non-contact type information processing device according to claim 1, wherein the first antenna and the second antenna are formed on a same wiring circuit 
	Regarding claim 3, see the discussions regarding claim 1 in view of Ray/Finkenzeller. Further, Ray discloses the non-contact type information processing device according to claim 1, further comprising: an insertion port into which at least one of a magnetic card and a contact type IC (integrated circuit) card is inserted; and a bezel which is formed around the insertion port, wherein the first antenna and the second antenna are provided in an inside of the bezel (Ray; figures 1, 16-17, par. 0003, 0005, 0157, 0158 – ATM machine 10, card reader 26, card reader slot 28 and bezel opening, RFID card, NFC chip, etc.; figure 41, par. 0136 – card reader bezel 660, radiation emitters 664, 666).
Regarding claim 4, see the discussions regarding claim 1 in view of Ray/Finkenzeller. Further, Ray/Finkenzeller discloses the non-contact type information processing device according to claim 3, wherein each of the first antenna and the second antenna is a loop antenna which is formed so as to surround the insertion port (Ray; figures 1, 16-17, par. 0003, 0005, 0157, 0158 – ATM machine 10, card reader 26, card reader slot 28 and bezel opening, RFID card, NFC chip, etc.; figure 41, par. 0136 – card reader bezel 660, radiation emitters 664, 666; Finkenzeller; figures 1, 4-11, par. 0002, 0005, 0023, 0019, 0027 – RFID chip device, contactless card; first oscillating circuit includes LED 6 which is conductively connected to antenn10, second oscillating circuit 4 comprises RFID chip 8 and second antenna coil 12, operating at different resonance frequencies).
Regarding claim 5, see the discussions regarding claim 1 in view of Ray/Finkenzeller.  Further, Ray/Finkenzeller discloses the non-contact type information processing device according to claim 3, wherein the light emitting element is provided in the bezel so as to exhibit outward appearance of the bezel as if the bezel emits light (Ray; figures 1, 16-17, par. 0003, 0005, 0157, 0158 – ATM machine 10, card reader 26, card reader slot 28 and bezel opening, RFID card, NFC chip, etc.; figure 41, par. 0136 – card reader bezel 660, radiation emitters 664, 666; Finkenzeller; figures 1, 4-11, par. 0002, 0005, 0023, 0019, 0027 – RFID chip device, contactless card; first oscillating circuit includes LED 6 which is conductively connected to antenn10, second oscillating circuit 4 comprises RFID chip 8 and second antenna coil 12, operating at different resonance frequencies).
Regarding claim 6, see the discussions regarding claim 1 in view of Ray/Finkenzeller.  Further, Ray/Finkenzeller discloses the non-contact type information processing device according to claim 1, wherein the second circuit part further comprises a control part configured to control light emission of the light emitting element (Ray; figures 1, 16-17, par. 0003, 0005, 0157, 0158 – ATM machine 10, card reader 26, card reader slot 28 and bezel opening, RFID card, NFC chip, etc.; figure 41, par. 0136 – card reader bezel 660, radiation emitters 664, 666; Finkenzeller; figures 1, 4-11, par. 0002, 0005, 0023, 0019, 0027 – RFID chip device, contactless card; first oscillating circuit includes LED 6 which is conductively connected to antenn10, second oscillating circuit 4 comprises RFID chip 8 and second antenna coil 12, operating at different resonance frequencies).
Regarding claim 7, see the discussions regarding claim 1 in view of Ray/Finkenzeller.  Further, Ray/Finkenzeller discloses the non-contact type information processing device according to claim 2, further comprising: an insertion port into which at least one of a magnetic card and a contact type IC card is inserted; and a bezel which is formed around the insertion port, 
Regarding claim 8, see the discussions regarding claim 1 in view of Ray/Finkenzeller.  Further, Ray/Finkenzeller discloses the non-contact type information processing device according to claim 7, wherein each of the first antenna and the second antenna is a loop antenna which is formed so as to surround the insertion port (Ray; figures 1, 16-17, par. 0003, 0005, 0157, 0158 – ATM machine 10, card reader 26, card reader slot 28 and bezel opening, RFID card, NFC chip, etc.; figure 41, par. 0136 – card reader bezel 660, radiation emitters 664, 666; Finkenzeller; figures 1, 4-11, par. 0002, 0005, 0023, 0019, 0027 – RFID chip device, contactless card; first oscillating circuit includes LED 6 which is conductively connected to antenn10, second oscillating circuit 4 comprises RFID chip 8 and second antenna coil 12, operating at different resonance frequencies).
Regarding claim 9, see the discussions regarding claim 1 in view of Ray/Finkenzeller.  Further, Ray/Finkenzeller discloses the non-contact type information processing device according to claim 8, wherein the light emitting element is provided in the bezel so as to exhibit outward appearance of the bezel as if the bezel emits light (Ray; figures 1, 16-17, par. 0003, 0005, 0157, 0158 – ATM machine 10, card reader 26, card reader slot 28 and bezel opening, RFID card, NFC chip, etc.; figure 41, par. 0136 – card reader bezel 660, radiation emitters 664, 666; Finkenzeller; figures 1, 4-11, par. 0002, 0005, 0023, 0019, 0027 – RFID chip device, contactless card; first oscillating circuit includes LED 6 which is conductively connected to antenn10, second oscillating circuit 4 comprises RFID chip 8 and second antenna coil 12, operating at different resonance frequencies).
Regarding claim 10, see the discussions regarding claim 1 in view of Ray/Finkenzeller.  Further, Ray/Finkenzeller discloses the non-contact type information processing device according to claim 9, wherein the second circuit part further comprises a control part configured to control light emission of the light emitting element (Ray; figures 1, 16-17, par. 0003, 0005, 0157, 0158 – ATM machine 10, card reader 26, card reader slot 28 and bezel opening, RFID card, NFC chip, etc.; figure 41, par. 0136 – card reader bezel 660, radiation emitters 664, 666; Finkenzeller; figures 1, 4-11, par. 0002, 0005, 0023, 0019, 0027 – RFID chip device, contactless card; first oscillating circuit includes LED 6 which is conductively connected to antenn10, second oscillating circuit 4 comprises RFID chip 8 and second antenna coil 12, operating at different resonance frequencies).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THIEN M LE/Primary Examiner, Art Unit 2887